Case 2:21-cv-02070-PKH Document 6                        Filed 05/07/21 Page 1 of 2 PageID #: 10




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

UNITED STATES OF AMERICA,                            )
                        Plaintiff                    )
                                                     )
v.                                                   )        No. 2:21-cv-02070-PKH
                                                     )
ROBIN M. RUSSELL,                                    )
                                     Defendant       )

                                      CONSENT JUDGMENT

          Plaintiff, the United States of America, having filed its Complaint herein, and the

defendant, having consented to the making and entry of this Judgment without trial, hereby agree

as follows:

          1.    This Court has jurisdiction over the subject matter of this litigation and over all

parties thereto. The Complaint filed herein states a claim upon which relief can be granted.

          2.    The defendant hereby acknowledges and accepts service of the Complaint filed

herein.

          3.    The defendant hereby agrees to the entry of Judgment in the sum of $26,032.00 and

post judgment interest at the legal rate from the date of execution of this Consent Judgment until

paid in full. Defendant agrees to make monthly payments in an amount approved by the U. S.

Attorney's Office, until the debt is paid in full.

          4.    This Consent Judgment shall be recorded among the records of the Circuit Court in

the county of residence of the defendant, and all other jurisdictions where it is determined by the

United States that the defendant owns real or personal properly.




                                                     1
Case 2:21-cv-02070-PKH Document 6                       Filed 05/07/21 Page 2 of 2 PageID #: 11




       5.      The defendant shall keep the United States currently infonned in writing of any

material change in her fmancial situation or ability to pay, and of any change in her employment,

place of residence or telephone nnrnber. Defendant shall provide such information to the United

States Attorney, Financial Litigation Unit, 414 Parker Avenue, Fort Smith, Arkansas 72901.

       6.      The defendant shall provide the United States with current, accurate evidence of

her assets, income and expenditures (including, but not limited to, her Federal income tax returns)

within fifteen (15) days of the date of a request for such evidence by the United States Attorney.

       7.      The United States will submit this debt to the Department of the Treasury for

inclusion in the Treasury Offset Program. Under this program, any federal payment the defendant,

Robin M. Russell, would normally receive may be offset and applied to this debt.

       IT IS THEREFORE, ORDERED, ADJUDGED and DECREED that the plaintiff recover

and have judgment against the defendant, Robin M. Russell, in the amount of $26,032.00, with

post judgment interest at the legal rate of   .05        percent pursuant to 28 U.S.C. Section 1961(a)

from date ofjndgment until judgment is paid in full, and $350.00 filing fees pursuant to 28 U.S.C.

§ 1920 and 2412; and $20.00 docket fees pursuantto 28 U.S.C. § 1923, and costs of this suit.


__S-_·_1_-_"l.._f ____ D.ate
                                                                 P.K.HOLMES
                                                                 U. S. DISTRICT COURT JUDGE



                                                                 Datel   I




Robin M. Russell                                                 Date        I      /
Defendant



                                                    2
